UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1930


BANK OF NEW YORK MELLON TRUSTEE,

                Plaintiff - Appellee,

          v.

NAGARAJ NAGACHANDRA, et.al,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:15-cv-01171-PJM)


Submitted:   November 17, 2015              Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kosmas Nicholas Johns,     OFFICE    OF     KOS   N.   JOHNS,   Bethesda,
Maryland, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Nagaraj     Nagachandra         appeals    the    district       court’s   order

dismissing the case with prejudice after finding the notice of

removal    improper.        We   have   reviewed       the   record    and    find   no

reversible error.        Accordingly, we affirm for the reasons stated

by the district court.               Bank of New York Mellon Trustee v.

Nagachandra      Nagaraj,      No.   8:15-cv-01171-PJM         (D.    Md.    Aug.    6,

2015).     We dispense with oral argument because the facts and

legal    contentions     are     adequately      presented     in     the    materials

before    this   court   and     argument      would   not   aid     the    decisional

process.



                                                                              AFFIRMED




                                          2